Citation Nr: 9911301	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  98-06 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of rheumatic fever, claimed as heart disease, 
arthritis, and prostate gland, eye, and nervous disorders.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from September 1952 to 
January 1956.  Apparently, after service discharge, appellant 
was released to inactive duty with the Naval Reserves, ending 
in September 1960.  Historically, in September and November 
1996 rating decisions, service connection was denied for 
residuals of rheumatic fever, classified as rheumatic heart 
disease, on the grounds that the claim was not well grounded.  
Appellant was timely notified of those adverse decisions, but 
did not file a timely Notice of Disagreement therewith.  The 
November 1996 rating decision represents the last final 
decision of that issue.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Jackson, Mississippi, Regional Office (RO), which, in effect, 
denied the issue of entitlement to service connection for 
residuals of rheumatic fever, claimed as rheumatic heart 
disease, arthritis, and prostate gland, eye, and nervous 
disorders, on the grounds that the claim was not well 
grounded.  While the claim was developed as two issues, it is 
clear that the current characterization more accurately 
reflects the content of the claim.  

It does not appear from the evidentiary record, however, that 
the RO has formally considered the finality of the prior 
September and November 1996 rating decisions in question.  In 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) held that "the new 
and material evidence requirement was clearly a material 
legal issue which the BVA had a legal duty to address, 
regardless of the RO's actions."  See also Barnett v. Brown 
83 F.3d 1380 (Fed. Cir. 1996).  Accordingly, the Board has 
reframed the service connection issue as delineated on the 
title page of this decision.  That issue will be dealt with 
in the REMAND section below.



REMAND

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for residuals of rheumatic 
fever, claimed as heart disease, arthritis, and prostate 
gland, eye, and nervous disorders, "new" evidence means 
more than evidence which was not previously physically of 
record, and must be more than merely cumulative.  To be 
"material" evidence, it must by itself or in connection 
with evidence previously assembled be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The September and November 1996 
rating decisions, which denied service connection for 
residuals of rheumatic fever, are final and may not be 
reopened, in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a) (1998); Manio v. Derwinski, 1 Vet. App. 
140 (1991)

Due to the aforementioned procedural due process concerns, it 
is the Board's opinion that a remand is required for the RO 
to formally adjudicate whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for residuals of rheumatic fever, claimed as heart 
disease, arthritis, and prostate gland, eye, and nervous 
disorders and, if appropriate, to issue appellant a 
Supplemental Statement of the Case with the laws and 
regulations dealing with finality.  See Barnett, supra.  

Additionally, in an April 1998 Substantive Appeal, appellant 
indicated that he wanted a hearing held before a hearing 
officer at the RO.  Thereafter, in a June 1998 letter, the RO 
informed appellant that an RO hearing was scheduled for 
September 1998.  In an August 1998 written statement, 
appellant's service organization representative advised the 
RO that appellant wanted that scheduled RO hearing canceled 
"at this time" and that additional private treatment 
records were being sought.  The RO canceled the hearing, no 
private records have been received, and it is unclear whether 
the appellant may still desire a personal hearing.  It is 
noted that under 38 C.F.R. § 20.704(e) (1998), "[a] request 
for a hearing may not be withdrawn by an appellant's 
representative without the consent of the appellant."  The 
evidentiary record does not currently include any 
documentation of consent by appellant for his 
representative's attempted withdrawal of said hearing 
request.  Consequently, the RO should send appellant a 
letter, requesting clarification as to whether he still 
desires a hearing be held at the RO before a hearing officer.  

Initial review of the service medical records indicates that 
in January 1953, appellant was hospitalized for joint pain, 
fever, and a sore throat with elevated sedimentation rate.  A 
Grade I diastolic heart murmur at the aortic area was noted 
on hospital admission.  It was clinically noted that during 
the next two months of hospitalization, the sedimentation 
rate returned to normal; and that, although there had been 
evidence of heart involvement at hospital admission, there 
was no evidence of this currently.  In April 1953, the 
diagnosis was changed to rheumatic fever active with heart 
involvement, "DNEPTE"; and he was discharged to duty.  He 
was treated for "common" colds from February to April 1954.  
A January 1956 service discharge examination did not reveal 
any pertinent findings or diagnoses.  

The service records indicate that after service discharge, 
appellant was apparently released to "inactive duty" with 
the Naval Reserves, ending in September 1960.  However, it is 
unclear whether the RO has attempted to obtain medical 
records, if any, pertaining to his Naval Reserves duty.  
Specifically, it is unclear whether the appellant may have 
had any routine physical examinations to ascertain his 
readiness for recall during this period.  In view of the 
substantial gap in the clinical records between service 
discharge in January 1956 and the 1990's, any such records 
might be probative. 

Additionally, it does not appear that the RO has attempted to 
obtain certain private medical records alluded to in various 
medical reports of record.  See a September 1996 VA 
examination report and October-December 1996 VA outpatient 
treatment records, which refer to psychiatric and 
cardiovascular treatment in the early 1970's and 1980's, 
respectively.  It is also unclear whether there may be any 
relevant employment medical records available, particularly 
those dated proximate to service.  Moreover, although the RO 
has recently requested VA outpatient treatment records, the 
request was only for records dated since 1996, decades after 
service.  Since the only VA outpatient treatment records 
obtained by the RO and currently associated with the claims 
folder are all dated since 1996 and it is unclear whether 
appellant may have received relevant VA treatment proximate 
to service, the RO should diligently undertake any 
appropriate evidentiary development in this regard.  

Furthermore, although a September 1996 VA examination was 
conducted and clinical findings included systolic/diastolic 
heart murmurs at the apex, left sternal border, and aortic 
area; aortic valve sclerosis without stenosis; mitral, 
tricuspid, and aortic valvular insufficiency; dilated 
cardiomyopathy; left ventricular hypertrophy; and 
hypertension, the examiner did not render adequate medical 
opinion as to whether the cardiovascular disabilities are 
chronic residuals of the in-service rheumatic fever or 
otherwise related to service.  Additionally, appellant has 
not been afforded VA examination(s), with medical opinion 
rendered, as to whether any arthritis, and prostate gland, 
eye, and nervous disorders are currently manifested and, if 
so, constitute chronic residuals of the in-service rheumatic 
fever or are otherwise related to service.  The Board must 
consider only independent medical evidence to support its 
findings rather than provide its own medical judgment.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Adequate 
medical opinion regarding the etiology of appellant's claimed 
residuals of rheumatic fever is deemed warranted for the 
Board to equitably decide this appellate issue, and should 
therefore be obtained.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact appellant in 
writing, requesting clarification as to 
whether he still desires a hearing be 
held at the RO before a hearing officer.  
If so, the hearing should be scheduled in 
accordance with applicable procedures.  
If not, that should be noted for the 
claims folder.

2.  The RO should contact the service 
department, the National Personnel 
Records Center (NPRC), or any other 
appropriate organization to obtain any 
relevant Naval Reserves medical records 
that may be available and associate them 
with the claims folder.  In the event 
that records are unavailable or no were 
ever made, this should be noted in 
writing in the claims folder.  

3.  The RO should contact appellant and 
request him to provide any additional 
clinical records pertaining to the 
claimed residuals of rheumatic fever (not 
already of record) he may have in his 
possession, as well as the complete names 
and addresses of any physicians or 
medical facilities which have provided 
relevant treatment since separation from 
service.  All available, actual clinical 
records (as distinguished from 
physicians' statements based upon 
recollections of previous treatment) of 
such treatment should be obtained from 
the specified health care providers.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private clinical records to 
the VA.  Any records obtained should be 
associated with the claims folder.  
4.  The RO should obtain any additional, 
relevant VA medical records, including, 
but not limited to, those proximate to 
service/DUTRA; and associate these with 
the claims folder.

5.  The RO should request appellant to 
provide any relevant employment medical 
records that he may have in his 
possession, as well as the complete 
name(s) and address(es) of his former 
and/or present employer(s) from whom 
pertinent medical records might be 
obtained.  Any relevant employment 
medical records should be obtained, 
including any employment physical 
examination reports.  These records 
should be associated with the claims 
folder.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any such 
employment medical records to the VA.  If 
the appellant knows of no such records, 
or does not respond, no such search is 
indicated.

6.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (1998).
7.  The RO should arrange for a VA 
rheumatologist (and/or other appropriate 
physician(s)) to review the entire claims 
folder, examine appellant (including all 
medically indicated tests/studies), and 
express an opinion, including degree of 
probability, as to the following:  Are 
any chronic residuals of in-service 
rheumatic fever currently manifested or 
was the in-service rheumatic fever an 
acute process (i.e., do any currently 
manifested cardiovascular disabilities, 
arthritis, and prostate, nervous, and eye 
conditions constitute chronic residuals 
of the in-service rheumatic fever or are 
otherwise related to active 
service/DUTRA)?  The written opinion(s) 
should contain a detailed rationale for 
the medical conclusions rendered.  
If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner(s) in the written medical 
opinion(s) rendered.  

8.  The RO should review the evidence and 
consider whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service 
connection for residuals of rheumatic 
fever, claimed as heart disease, 
arthritis, and prostate gland, eye, and 
nervous disorders, in light of the two-
step analysis set forth in Manio and 
Hodge.  If the RO denies the claim of 
entitlement to service connection for 
residuals of rheumatic fever, claimed as 
heart disease, arthritis, and prostate 
gland, eye, and nervous disorders, on the 
basis that new and material evidence has 
not been submitted, appellant should be 
provided a Supplemental Statement of the 
Case which includes appropriate laws and 
regulations pertaining to the finality of 
the September and November 1996 rating 
decisions, which denied service 
connection for residuals of rheumatic 
fever.  The Statement should include 
information regarding the prior denials 
and discuss the effect of the prior 
denials on the current claim.  If the RO 
considers the claim for service 
connection for residuals of rheumatic 
fever, claimed as heart disease, 
arthritis, and prostate gland, eye, and 
nervous disorders reopened, but denies it 
on the merits, he and his representative 
should be provided with a Supplemental 
Statement of the Case which addresses 
this issue on the merits, including the 
provisions of 38 C.F.R. § 4.101 (1997).

Thereafter, the veteran and his representative should be 
afforded a reasonable opportunity to respond to the document 
issued.  Thereafter, the claim should be returned to the 
Board, if in order.  No action is required of the appellant 
until he is notified.  The Board intimates no opinion as to 
the ultimate outcome of this case by the action requested 
herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


